Title: From Thomas Jefferson to John Watson, 2 June 1801
From: Jefferson, Thomas
To: Watson, John


               
                  Dear Sir
                  Washington June 2. 1801.
               
               Your’s of the 16th. May came to hand on the 20th. there is this day placed in the hands of Gibson & Jefferson 285. Dollars subject to your order for mr Barbee which I hope may be conveniently transferred to your place for his use.—my outfit here has been so excessively heavy on me, that all my own resources added to that of the public salary recievable only as it becomes due, are insufficient to meet the calls; and I shall be streightened for some two or three months to come. you must have a little patience therefore as to the 143.73 D I have to remit you on other accounts. it shall be done the first moment it is in my power. Accept my friendly salutations & assurances of esteem.
               
                  
                     Th: Jefferson
                  
               
            